Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.
 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jose J Jimenez Velez (77,180) on March 10, 2022.

The application has been amended as follows: 

1.- 12. 	(Canceled)

13.	(Currently Amended)	A computer-implemented method comprising:
detecting an interaction of a user device on a website, wherein the interaction includes a behavior of the user device while on the website;

generating follow-up data, wherein the follow-up data is generated based on the behavior of the user device while on the website, and wherein the follow-up data indicates that an offline channel activity is to be performed using a communication method during a subsequent visit to the website;
associating the follow-up data with the user-identifying information and a time function corresponding to an amount of time spent on the website during the subsequent visit at the website, wherein when the time function is fulfilled, the offline channel activity is performed using the communication method;
detecting the subsequent visit at the website;
receiving the user-identifying information during the subsequent visit;
retrieving the follow-up data using the user-identifying information, wherein when the follow-up data is retrieved, the user device is monitored during the subsequent visit according to the time function;
determining during the subsequent visit that the user device has spent the amount of time on the website corresponding to the time function; and
performing the offline channel activity using [[a]] the communication method. 

14.	(Previously Presented) The computer-implemented method of claim 13, wherein the user-identifying information is an IP address.

15-16.	(Canceled)	

17.	(Previously Presented) The computer-implemented method of claim 13, wherein the user device is associated with a cookie, and wherein an indication of availability of the follow-up data is stored on the cookie.



19.	(Currently Amended)	A system comprising:
a processor; and
a non-transitory computer-readable storage medium containing instructions configured to cause the processor to perform operations including:
detecting an interaction of a user device on a website, wherein the interaction includes a behavior of the user device while on the website;
determining user-identifying information associated with the user device;
generating follow-up data, wherein the follow-up data is generated based on the behavior of the user device while on the website, and wherein the follow-up data indicates that an offline channel activity is to be performed using a communication method during a subsequent visit to the website;
associating the follow-up data with the user-identifying information and a time function corresponding to an amount of time spent on the website during the subsequent visit at the website, wherein when the time function is fulfilled, the offline channel activity is performed using the communication method;
detecting the subsequent visit at the website;
receiving the user-identifying information during the subsequent visit;
retrieving the follow-up data using the user-identifying information, wherein when the follow-up data is retrieved, the user device is monitored during the subsequent visit according to the time function;
determining during the subsequent visit that the user device has spent the amount of time on the website corresponding to the time function; and
performing the offline channel activity using [[a]] the communication method. 

20.	(Previously Presented) The system of claim 19, wherein the user-identifying information is an IP address.

21-22.	(Canceled)	

23.	(Previously Presented) The system of claim 19, wherein the user device is associated with a cookie, and wherein an indication of availability of the follow-up data is stored on the cookie.

24.	(Previously Presented) The system of claim 19, wherein the follow-up data is associated with a trigger date, wherein the trigger date indicates when the subsequent visit is to occur.

25.	(Currently Amended)	A computer-program product tangibly embodied in a non-transitory machine-readable medium including instructions configured to cause a data processor apparatus to perform operations including:
detecting an interaction of a user device on a website, wherein the interaction includes a behavior of the user device while on the website;
determining user-identifying information associated with the user device;
generating follow-up data, wherein the follow-up data is generated based on the behavior of the user device while on the website, and wherein the follow-up data indicates that an offline channel activity is to be performed using a communication method during a subsequent visit to the website;
associating the follow-up data with the user-identifying information and a time function corresponding to an amount of time spent on the website during the subsequent visit at the website, wherein when the time function is fulfilled, the offline channel activity is performed using the communication method; 
detecting the subsequent visit at the website;
receiving the user-identifying information during the subsequent visit;
retrieving the follow-up data using the user-identifying information, wherein when the follow-up data is retrieved, the user device is monitored during the subsequent visit according to the time function;
determining during the subsequent visit that the user device has spent the amount of time on the website corresponding to the time function; and
offline channel activity using [[a]] the communication method. 

26.	(Previously Presented) The computer-program product of claim 25, wherein the user-identifying information is an IP address.

27-28.	(Canceled)	

29.	(Previously Presented) The computer-program product of claim 25, wherein the user device is associated with a cookie, and wherein an indication of availability of the follow-up data is stored on the cookie.

30.	(Previously Presented) The computer-program product of claim 25, wherein the follow-up data is associated with a trigger date, wherein the trigger date indicates when the subsequent visit is to occur.

31-37.	(Canceled)

38.	(Currently Amended)	The computer-implemented method of claim 13, wherein the offline channel activity includes sending instructions to one or more agents to perform one or more actions using the communication method. 

39.	(Canceled)

40.	(Currently Amended)	The system of claim 19, wherein the offline channel activity includes sending instructions to one or more agents to perform one or more actions using the communication method. 

41.	(Canceled)

42.	(Currently Amended)	The computer-program product of claim 25, wherein the offline channel activity includes sending instructions to one or more agents to perform one or more actions using the communication method. 

43.	(New)	The computer-implemented method of claim 13, wherein the follow-up data is associated with an expiration date, and wherein when the expiration date is met, the follow-up data is automatically expired.

44.	(New)	The computer-implemented method of claim 13, wherein the follow-up data includes an Extensible Markup Language (XML) instruction, and wherein the XML instruction causes the offline channel activity to be performed using the communication method.

45.	(New)	The system of claim 19, wherein the follow-up data is associated with an expiration date, and wherein when the expiration date is met, the follow-up data is automatically expired.

46.	(New)	The system of claim 19, wherein the follow-up data includes an Extensible Markup Language (XML) instruction, and wherein the XML instruction causes the offline channel activity to be performed using the communication method.

47.	(New)	The computer-program product of claim 25, wherein the follow-up data is associated with an expiration date, and wherein when the expiration date is met, the follow-up data is automatically expired.

48.	(New)	The computer-program product of claim 25, wherein the follow-up data includes an Extensible Markup Language (XML) instruction, and wherein the XML instruction causes the offline channel activity to be performed using the communication method.


Allowable Subject Matter
Claims 13-14, 17-20, 23-26, 29-30, 38, 40, and 42-48, are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art could be found to teach all the claimed limitations. In particular, no prior art could be found to teach the claimed approach to performing offline follow up based on a user’s interaction on a website, during a time period. 
The claimed invention first detects an interaction of a user device on a website, wherein the interaction includes a behavior of the user device while on the website. User-identifying information associated with the user device is then also detected. The invention next generates follow-up data, wherein the follow-up data is generated based on the behavior of the user device while on the website.  The follow-up data indicates that an offline channel activity is to be performed using a communication method during a subsequent visit to the website.  The follow-up data is then associated with the user-identifying information and a time function corresponding to an amount of time spent on the website during the subsequent visit at the website.  When the time function is fulfilled, the offline channel activity is performed using the communication method.  The invention next detects the subsequent visit at the website, receives the user-identifying information during the subsequent visit, and also retrieves the follow-up data using the user-identifying information.  When the follow-up data is retrieved, the user device is monitored during the subsequent visit according to the time function.  During the subsequent visit, the invention then detects that the user device has spent the amount of time on the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456